Case 19-13862-KHK        Doc 21    Filed 01/28/20 Entered 01/28/20 16:02:59             Desc Main
                                  Document      Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT

                                            FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                   Chapter 13
     DEREK WALKER
                                                   Case No. 19-13862-KHK

                           Debtor

                     OBJECTION TO CONFIRMATION OF PLAN,
                 NOTICE OF OBJECTION TO CONFIRMATION OF PLAN
                                     AND
                NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
     your Chapter 13 Plan filed December 30, 2019. The cause for this objection is as
     follows:
            Violation of 11 U.S.C. §1325(b)(1)(B) – Disposable Income and Violation of
            11 U.S.C. §1325(a)(3) – Good Faith.
               • Debtor’s joint income with spouse is scheduled at amounts lower than
                   2018 income, even though they have same employment.

            Violation of 11 U.S.C. §1325(a)(6) – Feasibility.
               • Debtor’s prior case (#18-10560-BFK) was dismissed when Debtor was
                   unable to achieve confirmation after proposing ten Plans. Debtor has
                   made only one Plan payment thus far in this case.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
Case 19-13862-KHK       Doc 21  Filed 01/28/20 Entered 01/28/20 16:02:59              Desc Main
                               Document      Page 2 of 2
     Notice of Objection To Confirmation
     Derek Walker, Case # 19-13862-KHK

            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on February 13, 2020 at 1:30 p.m., in
            Courtroom III on the 3rd floor, United States Bankruptcy Court, 200 South
            Washington Street, Alexandria, VA 22314. If no timely response has been
            filed opposing the relief requested, the court may grant the relief without
            holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314

             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.
     Date: _January 28, 2020______                          __/s/Thomas P. Gorman ________
                                                            Thomas P. Gorman
                                                            Chapter 13 Trustee
                                                            300 N. Washington Street, #400
                                                            Alexandria, VA 22314
                                                            (703) 836-2226
                                                            VSB 26421

                                  CERTIFICATE OF SERVICE
     I hereby certify that I have this 28th day of January, 2020, served via ECF to
     authorized users or mailed a true copy of the foregoing Objection to Confirmation,
     Notice of Objection and Notice of Hearing to the following parties.

     Derek Walker                                 Nathan Fisher, Esq.
     Chapter 13 Debtor                            Attorney for Debtor
     11601 Windbluff Court                        Fisher-Sandler, LLC.
     Reston, VA 20191                             3977 Chain Bridge Rd. #2
                                                  Fairfax, VA 22030

                                                         __/s/ Thomas P. Gorman______
                                                         Thomas P. Gorman
